Birdsong, Presiding Judge.
Leo H. Gorham appeals from the judgment in favor of Turne Outdoor Advertising, Ltd. (“Turner”) on Turner’s claim against hii for failure to pay for advertising services rendered under a contrac Although he concedes that there is evidence to support the verdie against him personally, Gorham contends that the trial court erred b failing to include in its charge an instruction that an agent acting fc a disclosed principal may be excused from obligation under the cor tract. Held:
1. The face of Gorham’s request to charge shows the trial coui refused to give it because it was not filed in a timely manner. Ther was no error. Uniform State Court Rule 10.3; General Warrant Corp. Ins. &c. v. Cameron-Hogan, 182 Ga. App. 434, 438-439 (35 SE2d 83). Further, we do not find that the charge requested was er tirely correct, accurate, and adjusted to the evidence. Glenridge United Owners Assn. v. Felton, 183 Ga. App. 858, 861 (360 SE2d 418). Addi*713tionally, the trial court did not err by not specifically charging on this issue in its general charge because there was no evidence to support Gorham’s contention that he was merely an agent for a disclosed principal known to all the parties. Indeed, the plain language of the contract in this case and Gorham’s testimony rejected any contention that he signed as an agent. Instead, Gorham contended that he signed as a witness to another’s signature and that he did not know what he signed. Therefore, considering the full charge given by the trial court, we are satisfied that no charge on this issue was required and that the charge to the jury fairly and fully instructed the jury on the law applicable to the case. Grier v. State, 173 Ga. App. 739, 740 (327 SE2d 849). Accordingly, the trial court did not err by not charging on this point.
Decided May 15, 1991.
Bauer, Deitch & Raines, Gilbert H. Deitch, George R. Ference, for appellant.
Schreeder, Wheeler & Flint, Timothy C. Batten, for appellee.
2. Turner’s motion for imposition of damages under OCGA § 5-6-6 is denied. Although Gorham’s brief concedes that the evidence is sufficient to support the verdict against him, this appeal however concerns the sufficiency of the charge. Thus, the record and briefs filed in this appeal do not demonstrate that the appeal was filed only for purposes of delay.

Judgment affirmed.


Pope and Cooper, JJ., concur.